Exhibit 99.1 Item 6. SELECTED FINANCIAL DATA Selected Financial Data (In millions, except ratio and per share data) Net sales and other operating income $ Depreciation Net earnings attributable to controlling interests Basic earnings per common share Diluted earnings per common share Cash dividends Per common share Working capital $ Current ratio Inventories Net property, plant, and equipment Gross additions to property, plant, and equipment Total assets Long-term debt Shareholders’ equity Per common share Weighted average shares outstanding-basic Weighted average shares outstanding-diluted Significant items affecting the comparability of the financial data shown above are as follows. · Net earnings attributable to controlling interests for 2009 include a non-cash charge of $275 million ($171 million after tax, equal to $0.27 per share) related to currency derivative losses of the Company’s equity investee, Gruma S.A.B. de C.V. and a $158 million income tax charge (equal to $0.24 per share) related to the reorganization of the holding company structure in which the Company holds a portion of its equity investment in Wilmar International Limited.For further information concerning these two significant items see Notes 6 and 12 in Item 8, Financial Statements and Supplementary Data (Item 8). · Net earnings attributable to controlling interests for 2007 include a gain of $440 million ($286 million after tax, equal to $0.44 per share) related to the exchange of the Company’s interests in certain Asian joint ventures for shares of Wilmar International Limited, realized securities gains of $357 million ($225 million after tax, equal to $0.34 per share) related to the Company’s sale of equity securities of Tyson Foods Inc. and Overseas Shipholding Group Inc. and a $209 million gain ($132 million after tax, equal to $0.20 per share) related to the sale of businesses. · Net earnings attributable to controlling interests for 2005 include a gain of $159 million ($119 million after tax, equal to $0.18 per share) related to the sale of the Company’s interest in Tate & Lyle PLC. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Company Overview The Company is principally engaged in procuring, transporting, storing, processing, and merchandising agricultural commodities and products.The Company’s operations are classified into three reportable business segments: Oilseeds Processing, Corn Processing and Agricultural Services.Each of these segments is organized based upon the nature of products and services offered.The Company’s remaining operations are aggregated and classified as Other. The Oilseeds Processing segment includes activities related to the origination and crushing of oilseeds such as soybeans, cottonseed, sunflower seeds, canola, rapeseed, peanuts, and flaxseed into vegetable oils and protein meals principally for the food and feed industries.In addition, oilseeds and oilseed products may be processed internally or resold into the marketplace as raw materials for other processing.Crude vegetable oil is sold "as is" or is further processed by refining, bleaching, and deodorizing into salad oils.Salad oils can be further processed by hydrogenating and/or interesterifying into margarine, shortening, and other food products. Partially refined oil is sold for use in chemicals, paints, and other industrial products.Refined oil can be further processed for use in the production of biodiesel.Oilseed protein meals are primary ingredients used in the manufacture of commercial livestock and poultry feeds.Oilseeds Processing includes activities related to the production of natural health and nutrition products and the production of other specialty food and feed ingredients.This segment also includes activities related to the Company’s unconsolidated affiliate in Asia, Wilmar International Limited. The Corn Processing segment includes activities related to the production of sweeteners, starches, dextrose, and syrups primarily for the food and beverage industry as well as activities related to the production, by fermentation, of bioproducts such as ethanol, amino acids, and other food, feed and industrial products. The Agricultural Services segment utilizes the Company’s extensive grain elevator and transportation network to buy, store, clean, and transport agricultural commodities, such as oilseeds, corn, wheat, milo, oats, rice, and barley, and resells these commodities primarily as food and feed ingredients for the agricultural processing industry.In addition, the Agricultural Services segment includes activities related to edible bean procurement, rice milling, formula feed, and animal health and nutrition.Agricultural Services’ grain sourcing and transportation network also provides reliable and efficient services to the Company’s agricultural processing operations. Also included in Agricultural Services are the activities of A.C. Toepfer International, a global merchant of agricultural commodities and processed products. Other includes the Company’s remaining processing operations, consisting of activities related to processing agricultural commodities into food ingredient products such as wheat into wheat flour, cocoa into chocolate and cocoa products, barley into malt, and sugarcane into sugar and ethanol. Other also includes financial activities related to banking, captive insurance, private equity fund investments, and futures commission merchant activities. Operating Performance Indicators The Company’s Oilseeds Processing, Agricultural Services, and wheat processing operations are principally agricultural commodity-based businesses where changes in selling prices move in relationship to changes in prices of the commodity-based agricultural raw materials.Therefore, changes in agricultural commodity prices have relatively equal impacts on both net sales and other operating income and cost of products sold and minimal impact on the gross profit of underlying transactions. As a result, changes in gross profit of these businesses do not necessarily correspond to the changes in net sales and other operating income amounts. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) The Company’s Corn Processing operations and certain other food and animal feed processing operations also utilize agricultural commodities (or products derived from agricultural commodities) as raw materials.In these operations, agricultural commodity market price changes can result in significant fluctuations in cost of products sold, and such price changes cannot necessarily be passed directly through to the selling price of the finished products. The Company conducts its business in many countries.For the majority of the Company’s subsidiaries located outside the United States, the local currency is the functional currency.Revenues and expenses denominated in foreign currencies are translated into U.S. dollars at the weighted average exchange rates for the applicable periods.Fluctuations in the exchange rates of foreign currencies, primarily the Euro, British pound, and Canadian dollar, as compared to the U.S. dollar will result in corresponding fluctuations in the U.S. dollar value of revenues and expenses reported by the Company.The impact of these currency exchange rate changes, where significant, is discussed below. The Company measures the performance of its business segments using key operating statistics such as segment operating profit, return on fixed capital investment, return on net assets, and return on equity.The Company’s operating results can vary significantly due to changes in factors such as fluctuations in energy prices, weather conditions, crop plantings,government programs and policies, changes in global demand resulting from population growth and changes in standards of living, and global production of similar and competitive crops.Due to these unpredictable factors, the Company does not provide forward-looking information in “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” 2009 Compared to 2008 As an agricultural commodity-based business, the Company is subject to a variety of market factors which affect the Company’s operating results.Net corn costs increased significantly in 2009 compared to 2008, negatively impacting ethanol margins, and, to a lesser extent, sweeteners and starches margins as the higher net corn costs were only partially offset by increased selling prices for sweeteners and starches.Additionally, lower demand for gasoline, decreased gasoline prices and excess ethanol industry capacity negatively impacted ethanol margins.Demand for agricultural commodities, freight, and other products was weaker during 2009 in line with the downturn in the global economy.Results were negatively impacted by decreased equity earnings in unconsolidated affiliates including significant non-cash charges related to currency derivative losses incurred by the Company’s equity investee, Gruma S.A.B. de C.V., and losses from the Company’s managed fund investments. Earnings before income taxes for 2009 include a credit of $517 million from the effect of changing commodity prices on LIFO inventory valuation reserves, compared to a charge of $569 million in 2008. Income taxes for 2009 include charges of $158 million resulting from the restructuring of a holding company in which the Company holds a portion of its equity investment in Wilmar International Limited. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Analysis of Statements of Earnings Net sales and other operating income decreased 1% to $69.2 billion due to foreign exchange translation impacts and decreased sales volumes partially offset by higher average selling prices.Net sales and other operating income increased $3.0 billion due to higher average selling prices primarily related to higher underlying commodity costs, decreased $2.0 billion due to foreign exchange translation impacts, and decreased $1.6 billion due to lower sales volumes and other. Net sales and other operating income by segment are as follows: Change (In millions) Oilseeds Processing Crushing & Origination $ $ $ Refining, Packaging, Biodiesel & Other Asia ) Total Oilseeds Processing Corn Processing Sweeteners & Starches Bioproducts Total Corn Processing Agricultural Services Merchandising & Handling ) Transportation 23 Total Agricultural Services ) Other Wheat, Cocoa, Malt & Sugar ) Financial 97 13 Total Other ) Total $ $ $ ) Oilseeds Processing sales increased 5% to $24.5 billion due principally to increased sales volumes of merchandised oilseeds and biodiesel partially offset by lower sales volumes of vegetable oil and protein meal.Corn Processing sales increased 8% to $7.7 billion due principally to higher sales volumes of ethanol and higher average selling prices of sweeteners and starches, partially offset by lower average selling prices of ethanol.Agricultural Services sales decreased 7% to $31.6 billion due principally to lower sales volumes of grain.Other sales decreased 1% to $5.4 billion primarily due to the sale of the Company’s malting business during the first quarter of fiscal year 2009 and lower average selling prices of wheat flour.Partially offsetting these decreases were higher average selling prices of cocoa products and increased chocolate sales volumes. Cost of products sold decreased 1% to $65.1 billion, in line with the decrease in net sales and other operating income.Cost of products sold decreased $856 million due principally to decreased sales volumes, decreased LIFO inventory valuations and approximately $1.9 billion from the impact of foreign currency translation, partially offset by increased agricultural commodity costs.Manufacturing expenses decreased $215 million primarily due to decreased energy and fuel costs. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Selling, general and administrative expenses of $1.4 billion were comparable to 2008.Decreased employee-related costs and favorable impacts from foreign currency translation were offset by increases in provisions for doubtful accounts. Other (income) expense – net decreased $348 million primarily due to decreased results from equity earnings of unconsolidated affiliates of $270 million, and decreased investment income.Equity earnings in unconsolidated affiliates included $275 million of foreign exchange derivative losses incurred by the Company’s equity investee, Gruma S.A.B. de C.V. Operating profit by segment is as follows: Change (In millions) Oilseeds Processing Crushing & Origination $ $ $ 40 Refining, Packaging, Biodiesel & Other 84 Asia Total Oilseeds Processing Corn Processing Sweeteners & Starches ) Bioproducts ) ) Total Corn Processing ) Agricultural Services Merchandising & Handling ) Transportation 18 Total Agricultural Services ) Other Wheat, Cocoa, Malt & Sugar 51 ) Financial ) ) Total Other (6 ) ) Total Segment Operating Profit ) Corporate 47 ) Earnings Before Income Taxes $ $ $ ) Oilseeds Processing operating profit increased 23% to $1.3 billion.Crushing and origination results increased $40 million. Improved global crushing margins were partially offset by lower fertilizer sales volumes and margins and lower North American crushing volumes due to decreased demand for vegetable oil and protein meal.Refining, packaging, biodiesel and other results increased $84 million due principally to higher biodiesel sales volumes in South America and increased average margins for value-added products.2008 results for refining, packaging, biodiesel and other included asset abandonment charges of $27 million.Asia results increased $116 million due principally to the Company’s share in improved operating results of Wilmar International Limited. Corn Processing operating profits decreased 81% to $185 million.Sweeteners and starches decreased $57 million due to the impact of higher net corn costs partially offset by higher average sweetener and starches selling prices.Bioproducts operating profit decreased $719 million for the year as ethanol and lysine margins declined significantly due to higher corn costs and lower average selling prices.Ethanol margins were also impacted by lower demand for gasoline, decreased gasoline prices, and excess ethanol industry capacity. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Agricultural Services operating profits decreased 2% to $994 million.Merchandising and handling profit decreased $41 million.Merchandising margins moderated as demand for commodities slowed following the downturn in the global economy.Transportation results increased $18 million due to higher barge freight rates. Other operating profits decreased 101% to a loss of $6 million.Wheat, cocoa, malt, and sugar processing operating profit decreased $166 million for the year primarily due to equity losses from the Company’s investment in Gruma, partially offset by improved cocoa and wheat processing margins.Financial operating profit decreased $263 million due to losses on managed fund investments compared to gains for the year ended June 30, 2008, increased captive insurance loss provisions and decreased interest income and lower marketable security gains of the Company’s brokerage service business. Corporate results increased $894 million to $47 million, primarily due to the effects of changing commodity prices on LIFO inventory valuations which resulted in credits of $517 million for the year ended June 30, 2009, compared to $569 million of LIFO charges for the year ended June 30, 2008.Unallocated interest expense increased $240 million primarily due to higher long-term debt interest expense and decreased interest income.Corporate interest income decreased due to lower short-term interest rates and lower working capital requirements of the operating segments. The Company’s effective tax rate during 2009 was 32.5% compared to 31.1% during 2008.Income taxes increased $4 million.Lower pre-tax earnings and positive impacts from favorable changes in geographic mix of earnings, currency translation impacts in South America, lower tax rates in certain foreign jurisdictions, and return to provision adjustments, were offset by charges of $158 million resulting from the restructuring of a holding company in which the Company holds a portion of its equity investment in Wilmar International Limited. 2008 Compared to 2007 As an agricultural commodity-based business, the Company is subject to a variety of market factors which affect the Company’s operating results.Strong demand for agricultural commodities and processed products challenged the global supply chain and provided exceptional margin opportunities in 2008.Strong global demand for protein meal and vegetable oil and strong fertilizer demand in South America positively impacted Oilseeds Processing results.The market price of corn rose due to increased demand, resulting in higher raw material costs for Corn Processing which were only partially passed on in the form of increased selling prices for sweeteners and starches.Average ethanol selling prices decreased due to additional supply entering the market.Large North American crops combined with global wheat shortages created favorable conditions in agricultural merchandising and handling operations.Increased commodity costs resulted in larger LIFO inventory valuation reserves. Earnings before income taxes decreased due principally to gains totaling $1.0 billion before income tax on business disposals recorded in 2007 including $440 million related to the exchange of the Company’s interest in certain Asian joint ventures for shares of Wilmar International Limited (the Wilmar gain), a $357 million realized securities gain from sales of the Company’s equity securities of Tyson Foods, Inc. and Overseas Shipholding Group, Inc., a gain of $153 million from the sale of the Company’s interest in Agricore United, and a $53 million gain from the sale of the Company’s Arkady food ingredient business. Earnings before income taxes for 2008 include a charge of $569 million from the effect of changing commodity prices on LIFO inventory valuations, compared to a charge of $207 million in 2007. Earnings before income taxes for 2008 also include a $32 million charge related to abandonment and write-down of long-lived assets, a $38 million gain on sales of securities, and a $21 million gain on the disposal of long-lived assets.Earnings before income taxes for 2007 include charges of $46 million related to the repurchase of $400 million of the Company’s outstanding debentures and $21 million related to abandonment and write-down of long-lived assets. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Analysis of Statements of Earnings Net sales and other operating income increased 59% to $69.8 billion.Increased selling prices of agricultural commodities and oilseed processing products and, to a lesser extent, corn processing products and wheat flour accounted for 85% of the increase and higher sales volumes, principally of agricultural commodities, ethanol, and biodiesel, also contributed to the increase in net sales.In addition, net sales and other operating income increased $1.83 billion, or 4%, due to currency rate fluctuations. Net sales and other operating income by segment are as follows: Change (In millions) Oilseeds Processing Crushing & Origination $ $ $ Refining, Packaging, Biodiesel & Other Asia 65 Total Oilseeds Processing Corn Processing Sweeteners & Starches Bioproducts Total Corn Processing Agricultural Services Merchandising & Handling Transportation 22 Total Agricultural Services Other Wheat, Cocoa & Malt Financial 97 93 4 Total Other Total $ $ $ Oilseeds Processing sales increased 67% to $23.3 billion due principally to increased average selling prices resulting primarily from increases in underlying commodity costs and from continuing strong demand for vegetable oil, biodiesel and protein meal.Sales volumes of vegetable oil, protein meal and biodiesel also increased.Corn Processing sales increased 23% to $7.1 billion.Good demand for sweeteners and starches resulted in higher average selling prices.Bioproducts sales increased primarily as a result of increased ethanol sales volumes partially offset by lower average ethanol selling prices.Increased ethanol sales volumes reflect higher gasoline prices, improved gasoline blending economics and additional demand, principally from newly-opened markets in the southeastern United States.Agricultural Services sales increased 66% to $34.0 billion primarily due to increased underlying commodity costs, and to a lesser extent, increased sales volumes.Sales in the Other segment increased 42% to $5.4 billion primarily due to higher average selling prices of wheat flour and, to a lesser extent, higher sales volumes and higher average selling prices of cocoa products. Cost of products sold increased 62% to $66.0 billion primarily due to higher agricultural commodity costs, and, to a lesser extent, higher sales volumes.Manufacturing expenses increased $549 million primarily due to higher energy and transportation fuel costs, increased employee-related costs, higher storage and handling costs, increased production capacity, and the impact of foreign currency translation.In addition, cost of products sold increased $1.75 billion, or 4%, due to currency rate fluctuations. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Selling, general and administrative expenses increased $224 million to $1.4 billion primarily due to higher employee-related costs and higher outside service costs, including $44 million related to an organizational realignment and reorganization of the company’s European headquarters, and $37 million due to the impact of currency rate fluctuations. Other (income) expense – net decreased $931 million primarily due to gains totaling $1.0 billion on business disposals recorded in 2007 including $440 million related to the Wilmar gain, a $357 million realized securities gain from sales of the Company’s equity securities of Tyson Foods, Inc. and Overseas Shipholding Group, Inc., a gain of $153 million from the sale of the Company’s interest in Agricore United, and a $53 million gain from the sale of the Company’s Arkady food ingredient business.Equity in earnings of unconsolidated affiliates increased $121 million in 2008, primarily related to improved operating results of the Company’s investments in U.S. grain export, Asian oilseeds and peanut processing ventures.Other (income) expense - net also reflects $38 million in gains on sales of securities in 2008, $21 million in gains on disposals of long-lived assets in 2008, an increase from 2007 to 2008 of $11 million in charges related to abandonment and write-down of long-lived assets, a charge of $46 million related to the repurchase of $400 million of the Company’s outstanding debentures in 2007, and $23 million in additional interest expense on the Company’s convertible debt that was issued in February 2007. Operating profit by segment is as follows: Change (In millions) Oilseeds Processing Crushing & Origination $ $ $ Refining, Packaging, Biodiesel & Other ) Asia ) Total Oilseeds Processing ) Corn Processing Sweeteners & Starches 47 Bioproducts ) Total Corn Processing ) Agricultural Services Merchandising & Handling Transportation ) Total Agricultural Services Other Wheat, Cocoa & Malt 8 Financial 36 Total Other 44 Total Segment Operating Profit Corporate ) ) ) Earnings Before Income Taxes $ $ $ ) Oilseeds Processing operating profit decreased 9% to $1.0 billion. Excluding the $440 million Wilmar gain reflected in Asia results in 2007, Oilseeds Processing operating profit increased 49%, primarily due to strong global demand for protein meal, vegetable oil, and fertilizer.Crushing and Origination operating profits increased 76% to $727 million due principally to improved crushing margins in North and South America and improved fertilizer results in South America.Refining, Packaging, Biodiesel and Other operating profits decreased 10% to $181 million due principally to decreased biodiesel margins in Europe and asset impairment charges of $28 million in 2008, partially offset by improved global refining margins.2007 operating profit for Refining, Packaging, Biodiesel and Other includes a $14 million gain on a business disposal.Excluding the Wilmar gain, Asia operating profits increased 59% to $132 million, principally reflecting the Company’s share of improved operating profits of Wilmar International Limited. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Corn Processing operating profits decreased 13% to $961 million, primarily due to higher net corn costs.Sweeteners and Starches operating profits increased 9% to $557 million due principally to higher average selling prices partially offset by higher net corn costs and increased manufacturing costs.Manufacturing cost increases reflect higher energy costs, higher repair and maintenance expenses, and higher costs for chemicals used in the manufacturing process.Bioproducts operating profits decreased 32% to $404 million primarily due to higher net corn costs, higher manufacturing expenses, and decreased average ethanol selling prices, partially offset by higher sales volumes for ethanol and, to a lesser extent, higher average lysine selling prices and higher lysine sales volumes. Agricultural Services operating profits increased 89% to $1.0 billion. 2007 operating profits in Merchandising and Handling include a $153 million gain on the sale of the Company’s interest in Agricore United.Excluding this gain, Merchandising and Handling operating profits increased 281% to $873 million.This increase was primarily due to enhanced merchandising and handling margins caused by volatile global grain and freight markets, favorable risk management results, and to a lesser extent, increased sales volumes. Transportation operating profits decreased 8% to $144 million primarily due to increased fuel costs. Other operating profits increased 12% to $423 million.Wheat, Cocoa and Malt operating profits increased 4% to $217 million. 2007 operating profits for Wheat included a gain of $39 million from the sale of the Company’s Arkady food ingredient business.Excluding the Arkady gain, Wheat, Cocoa and Malt operating profits improved 28%, primarily due to improved wheat and malt margins reflecting increased demand, partially offset by decreased cocoa processing margins reflecting higher raw material and operating costs and competitive pressures experienced in the North American chocolate market.Financial operating profits improved 21% to $206 million primarily due to improvements in the Company’s futures commission merchant business. Corporate expense increased $830 million to $847 million, primarily due to a $362 million increase in the chargerelated to the effects of changing commodity prices on LIFO inventory valuations, a $371 million decrease in realized securities gains primarily reflecting the $357 million gain recorded in 2007 from sales of the Company’s equity securities of Tyson Foods, Inc. and Overseas Shipholding Group, Inc., an $84 million increase in corporate expenses due principally to reorganization and realignment costs and additional interest expense primarily related to the convertible debt issued in February 2007 partially offset by a charge of $46 million recorded in 2007 related to the repurchase of $400 million of the Company’s outstanding debentures. Income taxes decreased primarily due to lower pretax earnings.The Company’s effective tax rate during 2008 of 31.1% was comparable to the 2007 rate of 31.4%. Liquidity and Capital Resources A Company objective is to have sufficient liquidity, balance sheet strength, and financial flexibility to fund the operating and capital requirements of a capital intensive agricultural commodity-based business. At June 30, 2009, the Company had $1.6 billion of cash, cash equivalents, and short-term marketable securities and a current ratio, defined as current assets divided by current liabilities, of 2.2 to 1.Included in working capital is $5.5 billion of readily marketable commodity inventories.Cash generated from operations totaled $5.3 billion for the year compared to $3.2 billion cash used in operating activities last year.This change was primarily due to a decrease in working capital requirements related to lower agricultural commodity market prices.Cash used in investing activities of $1.9 billion was comparable to last year.Cash used in financing activities was $3.2 billion compared to cash generated by financing activities of $5.2 billion last year.In 2008, the Company issued $3.1 billion of long-term debt compared to $101 million in total net long-term borrowings in 2009.As a result of decreased working capital requirements, payments under line of credit agreements were $2.9 billion in 2009.In 2008, the Company increased its borrowings under line of credit agreements by $2.6 billion. Item 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (Continued) Capital resources remained strong as reflected in the Company’s net worth of $13.7 billion.The Company’s ratio of long-term debt to total capital (the sum of the Company’s long-term debt and shareholders’ equity) was 36% at June 30, 2009 and 35% at June 30, 2008.This ratio is a measure of the Company’s long-term liquidity and is an indicator of financial flexibility.At June 30, 2009, the Company had lines of credit totaling $6.6 billion, of which $6.5 billion was unused.Of the Company’s total lines of credit, $4.2 billion support a commercial paper borrowing facility, against which there were no borrowings at June 30, 2009.Standard & Poor’s, Moody’s, and Fitch rate the Company’s commercial paper as A-1, P-1, and F1, respectively, and rate the Company’s long-term debt as A, A2, and A, respectively.In addition to the cash flow generated from operations, the Company has access to equity and debt capital from public and private sources in both domestic and international markets. The Company has outstanding $1.15 billion principal amount of convertible senior notes.As of June 30, 2009, none of the conditions permitting conversion of the notes had been satisfied.The Company has purchased call options and warrants intended to reduce the potential shareholder dilution upon future conversion of the notes.As of June 30, 2009, the market price of the Company’s common stock was not greater than the exercise price of the purchased call options or warrants related to the convertible senior notes. In June 2008, the Company issued $1.75 billion of debentures as a component of Equity Units (see Note 8 in Item 8).The Equity Units are a combination of debt and forward contracts for the holder to purchase the Company’s common stock.Each purchase contract obligates the holder to purchase from the Company, no later than June 1, 2011, for a price of $50 in cash, a certain number of shares, ranging from 1.0453 shares to 1.2544 shares, of the Company’s common stock, based on a formula established in the contract. Contractual Obligations and Off-Balance Sheet Arrangements In the normal course of business, the Company enters into contracts and commitments which obligate the Company to make payments in the future.The following table sets forth the Company’s significant future obligations by time period.Purchases include commodity-based contracts entered into in the normal course of business, which are further described in Item 7A, “Quantitative and Qualitative Disclosures About Market Risk,” energy-related purchase contracts entered into in the normal course of business, and other purchase obligations related to the Company’s normal business activities.The following table does not include unrecognized income tax benefits of $54 million as at June 30, 2009, due to uncertainty of the timing of deductibility.Where applicable, information included in the Company’s consolidated financial statements and notes is cross-referenced in this table. Payments Due by Period Contractual Item 8 Note Less than 1 - 3 3 – 5 More than Obligations Reference Total 1 Year Years Years 5 Years (In millions) Purchases Inventories $ $ $ $
